CHRIS DANIEL 01-15-00421-CR
 4gk                              HARRIS COUNTY DISTRICT CLERK


 %a&                                                                           FILED IN
April 30, 2015                                                          1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
HONORABLE WAYNE MALIA                                                   5/5/2015 1:57:58 PM
339th DISTRICT COURT                                                    CHRISTOPHER A. PRINE
                                                                                Clerk
HARRIS COUNTY
HOUSTON, TX

Defendant’s Name: ALBERT LYNCH

Cause No: 1314602

Court:   339™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 4/27/15
Sentence Imposed Date: 4/27/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED




Sincerely,              /->
                              _
S. NORRIS
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    JULIE JOHNSON (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                   1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                                Cause No. / 3/y *ÿ

                                                                 ORDER

                  On                           the Court conducted a hearing and FINDS that defendant / appellant

                       IS NOT indigent at this time.
                   SKlS indigent for the purpose of
                           9'employing counsel
                                      for a clerk’s and court reporter’s record.
                           0'employing counsel and/or paying for a clerk’s and court reporter’s record.
       The Court ORDERS that
           aÿCounsel’s motion to withdraw iÿffRA&Hreh / DENIED.
                                                         (
                Defendant / appellant’s motion (to be found indigent) is DENIED.
           (iÿtfefendant’s / appellant’s     motionÿtjRÿNTElEand
                           Attorney  _
                           Bar Card Number                  SPN Number
                           is ArrOlNILk) to represent defendant f appellant Ofl appesT

                           Harris County Public Defender’s Office (HCPD) is APPOINTED to represent
                           defendant/appellant on appeal.
                           Assistant Public Defender Assigned by HCPD
                           Bar Card Number                  SPN Number
                                                                             _
                          The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                          defendant / appellant.
       BAIL is:
              SET at $    _.
              TO CONTINUE as presently set.
                  DENIED and is SET at NO BOND. (Felony Only)

       DATE SIGNED:
                              T
                                  S>i7/±                                                            2ÿX
                                                                      JUDGE PRESIDffJBfÿ     j O
                                                                                                /
                                                                              STRICT COURT /{ o i
                                                                                                               1%)~n
                                                                      COUNTY CRIMINAL Cour*ATWTVAW             J    -< /
                                                                      HARRIS COUNTY, TEXAS
                                                                                            \%>-
                                                                                                    """




                                                             Page 2 of 2
                                                        Cause No.       /3/0ÿP            •




  THE STATE OF TEXAS                                                              IN THE -?3f DISTRICT COURT

  v.                                                                              COUNTY CRIMINAL COURT AT LAW NO.
   AL6&?                                j   Defendant                            HARRIS COUNTY, TEXAS

              TRIAL COURT’S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
 I, judge of the trial court, certify this criminal case:
                  is not a plea-bargain case, and the defendant has the right of appeal, [or]
                  is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
                 not withdrawn or waived, and the defendant has the right of appeal, [or]               17 T T
                 is a plea-bargain case, but the trial court has given permission to appeal, and the dÿrrataffthslhe ®
                 right of appeal, [or]                                                                                   DlstrJctc"«k
                 is a plea-bargain case, and the defendant has NO right of appeal, [or]
       f"~l      the defendant has waived the right of appeal.
                                                                                                          APR 27                      m
                                                                                                Tlnie:.
                                                                                                                         Harris   County, Texa»“
                                                                                                             By.
                                                                                  //   fÿ//ÿ                                  Deputy

Judge                                                                      DateSigned


I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the                              zg
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of                                       01
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se                                     «| g.j|
petition for discretioruuy review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to                                   g
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written                                              *5
communication, of any change in the address at which I am currently living or any change in my current prison                                      * 1
                                                                                                                                                   £1
unit I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in ray address, I may lose the opportunity to file a pro se petition for discretionary review.                                              gif

Defendant
                        _
                                                                                  (

                                                                           Defendant's Counsel
                                                                                                                        .c.
                                                                                                           Thomas A. Martin
                                                                                                                                                   “
Mailing Address:                                                          State Bar of Texas ID number: 1018 Preston. Suite 500
                                                                                                          Houston, TX 77002
Telephone number:                                                         Mailing Address:                          tmartin@justice.com
                                                                                                                      713-222-0556
Fax number (if any):                                                      Telephone number:                        -743-222-7022 (fox)
                                                                          Fax number (if any):                       SBN: 50511495
                                                                                                                    ~SPN: 01638569

' “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
ight to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
 rhich a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
 rosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
 nd ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
 52(aX2).
             -   -   APPEAL CARD

Court                                              Cause No.
  33 -9
                     The State of Texas
                                   Vs
                         y y*/£-//            •




Date Notice
Of Appeal:
                                                  H-3>6
Presentation:                             Vol.         Pg-_

Judgment:                                 Vol.         Pg._

Judge Presiding ~1Ajft-                        /L/S?/ /S? •_
Court Reporter fl/x'./ZT
Court Reporter          _
                        _ _                   'Z7&M
Court Reporter

Attorney
on Trial                            ’T/fo/r/SZg

Attorney
on Appeal
                 _
           Appointed      _               Hired

Offense

Jury Trial:                       Yes \           No


      __
Punishment
Assessed


         _
Companion Cases
(If Known)

Amount of
Appeal Bond

Appellant
Confined:                         Yes.            No

Date Submitted
To Appeal Section
                                          (
Deputy Clerk
                      /
Notice of Appeal Card Rev. 9/84